The plaintiffs, abutters to the locus, appeal from a judgment of the Superior Court affirming a decision of the board of appeals (board) which refused to annul the building inspector’s grant of a building permit to the owners of the locus to construct two greenhouses thereon. There was no error in the findings or rulings of the judge affirming the decision of the board. It is not disputed that the structures erected are greenhouses within the meaning of the town’s zoning by-law. See Needham v. Winslow, 330 Mass. 95, 99 (1953). The locus is situated in an agricultural district under Section III-H of the by-law. Included among the uses permitted in an agricultural district is any use permitted in a single residence district, Section III-H-1. In a single residence district greenhouses, including the sale of natural products raised on the premises, are among the exceptions to commercial use of building and land which are forbidden in such a district, Section III-A-7. We find no support for the plaintiffs’ assertions that the grant of a variance is required in the circumstances, that the judge erred in his ruling that the board’s decision was not "arbitrary, capricious, whimsical or unreasonable,” or in his ruling that the board had not exceeded its authority in upholding the *838grant of the permit. Compare Dowd v. Board of Appeals of Dover, 5 Mass. App. Ct. 148, 152 (1977).
The case was submitted on briefs.
Herbert P. Phillips & Gary H. Lantner for the plaintiffs.
Joseph A. Miragliotta for John P. Gibney & another & Peter J. McQuillan, for the Board of Appeals of the town of Methuen, joined in a brief.

Judgment affirmed.